Case: 19-30702     Document: 00516041830        Page: 1    Date Filed: 10/05/2021




           United States Court of Appeals
                for the Fifth Circuit
                               _____________                       United States Court of Appeals
                                                                            Fifth Circuit


                               No. 19-30702                               FILED
                            consolidated with                       October 5, 2021
                                No. 19-30989                         Lyle W. Cayce
                              _____________                               Clerk

   Priscilla Lefebure,

                                                           Plaintiff—Appellee,

                                      versus

   Samuel D’Aquilla, 20th Judicial District, individually
   and in his official capacity as District Attorney,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:17-CV-1791


                 ON PETITION FOR REHEARING EN BANC
   Before Owen, Chief Judge, and Graves and Ho, Circuit Judges.
   James C. Ho, Circuit Judge:
         Treating the Petition for Rehearing En Banc as a Petition for Panel
   Rehearing, the Petition for Panel Rehearing is denied. No member of the
   panel nor judge in regular active service of the court having requested that
Case: 19-30702     Document: 00516041830           Page: 2    Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
   the court be polled on Rehearing En Banc (Fed. R. App. P. and 5th Cir.
   R. 35), the Petition for Rehearing En Banc is denied.
          We withdraw the court’s prior opinion of February 9, 2021, and
   substitute the following opinion.
                                       ***
          If anyone deserves to have her day in court, it is Priscilla Lefebure.
   The allegations in her complaint are sickening: Barrett Boeker, her cousin’s
   husband, raped and sexually assaulted her on multiple occasions at his home
   on the grounds of the Louisiana state prison where he serves as an assistant
   warden. Boeker then conspired with the district attorney, Samuel D’Aquilla
   (as well as his own counsel, who happens to be a relative of D’Aquilla’s), to
   ensure that he would not be investigated or prosecuted for his crimes. In
   response, Lefebure filed this suit against D’Aquilla (as well as Boeker and
   others) on various constitutional and statutory grounds.
          It is difficult to imagine anyone who deserves justice more than
   Priscilla Lefebure. But her claim against D’Aquilla runs into a legal obstacle
   that the panel has no discretion to ignore. Supreme Court precedent makes
   clear that a citizen does not have standing to challenge the policies of the
   prosecuting authority unless she herself is prosecuted or threatened with
   prosecution. See Linda R.S. v. Richard D., 410 U.S. 614, 617–19 (1973).
          Under this established principle of standing, each of us has a legal
   interest in how we are treated by law enforcement—but not a legally
   cognizable interest in how others are treated by law enforcement. So people
   accused of a crime have an obvious interest in being treated fairly by
   prosecutors. And victims of crime have a strong interest in their own physical
   safety and protection. But victims do not have standing based on whether
   other people—including their perpetrators—are investigated or prosecuted.




                                         2
Case: 19-30702      Document: 00516041830           Page: 3   Date Filed: 10/05/2021




                                     No. 19-30702
                                  c/w No. 19-30989
          Every court to have addressed this question prior to this case agrees
   that a crime victim may not challenge a prosecutor’s failure to investigate or
   prosecute her perpetrator. Neither Lefebure nor the amicus brief filed in her
   support cite any authority to the contrary. In sum, we have no choice but to
   reverse and remand with instructions to dismiss the complaint for lack of
   subject matter jurisdiction as to D’Aquilla.
                                          I.
          We accept, as we must at the motion to dismiss stage, the allegations
   contained in Lefebure’s complaint as true. They are as follows:
          Forced to evacuate her home in Baton Rouge due to flooding,
   Lefebure resided temporarily with her cousin and her cousin’s husband,
   Boeker. Their home is located on the grounds of the Louisiana State
   Penitentiary, where Boeker serves as an assistant warden.
          Boeker raped and sexually assaulted her on multiple occasions there.
   First, he raped her in front of a mirror, where he made her watch, while telling
   her that no one would hear her scream. Later, he sexually assaulted her with
   a foreign object, after picking the lock of the room where she was attempting
   to hide. Afterward, she tried to lock the door again, but he again proceeded
   to pick the lock and blocked her escape.
          A few weeks later, Boeker was arrested for second degree rape. But
   no indictment was ever brought.
          That’s because, shortly after his arrest, Boeker met on multiple
   occasions with D’Aquilla, the district attorney for Louisiana’s 20th Judicial
   District, along with Boeker’s defense counsel, a relative of the district
   attorney, and Austin Daniel, West Feliciana Parish Sheriff.           At those
   meetings, they conspired to protect Boeker from investigation and




                                          3
Case: 19-30702      Document: 00516041830          Page: 4    Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
   prosecution. They agreed that Boeker was telling the truth and that Lefebure
   was lying.
          Furthermore, Boeker falsely represented to others that he was being
   investigated by D’Aquilla and Daniel, according to the complaint, “so as to
   hide the conspiracy and ensure he would not face criminal liability for raping
   Ms. Lefebure.”
          Lefebure filed suit against D’Aquilla and the others, seeking damages
   and declaratory and injunctive relief. With respect to D’Aquilla, she brought
   various claims under (1) the Equal Protection Clause of the Fourteenth
   Amendment, as well as Article I, Section 3 of the Louisiana Constitution
   (Right to Individual Dignity); (2) the Due Process Clause of the Fourteenth
   Amendment, as well as Article I, Section 2 of the Louisiana Constitution
   (Right to Due Process); (3) 42 U.S.C. §§ 1983 and 1985 for civil conspiracy
   to violate civil rights; and (4) 42 U.S.C. § 1983 for abuse of process.
          D’Aquilla filed a motion to dismiss under Federal Rule of Civil
   Procedure 12(b)(1) and 12(b)(6) for lack of subject matter jurisdiction and
   failure to state a claim upon which relief can be granted, and asserted various
   defenses.
          The district court granted in part and denied in part D’Aquilla’s
   motion to dismiss. Lefebure v. Boeker, 390 F. Supp. 3d 729, 768 (M.D. La.
   2019). It denied the motion to dismiss under Rule 12(b)(1), finding that
   Lefebure had standing. Id. at 746. It also dismissed some of her claims, and
   rejected many of D’Aquilla’s asserted defenses as to her other claims. Id. at
   747–50, 758, 763, 767–68.
          The district court certified the order for interlocutory appeal under
   28 U.S.C. § 1292(b). D’Aquilla moved in this court for leave to appeal from
   the interlocutory order. This court granted the motion.




                                          4
Case: 19-30702      Document: 00516041830          Page: 5    Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
          On appeal, counsel for Lefebure declined multiple opportunities to file
   a response brief. Counsel made four requests to extend the briefing deadline,
   between June and August 2020. This court granted each of those requests.
   After all those deadlines came and went, this court gave counsel further
   opportunity to file a brief out of time within ten days. Counsel declined to
   respond to our request or file a brief in this appeal, so the case was submitted
   with only D’Aquilla’s brief. Counsel’s failure to submit a brief “does not
   preclude our consideration of the merits” of D’Aquilla’s appeal. Hager v.
   DBG Partners, Inc., 903 F.3d 460, 464 (5th Cir. 2018). It merely forfeits the
   appellee’s right to oral argument. See Fed. R. App. P. 31(c) (“An appellee
   who fails to file a brief will not be heard at oral argument unless the court
   grants permission.”).
          Following our initial decision in this case, counsel apologized for his
   previous oversights and sought rehearing en banc, supported by an amicus
   brief by three retired federal judges led by Alex Kozinski.
          We review questions of subject matter jurisdiction de novo. Jones v.
   United States, 625 F.3d 827, 829 (5th Cir. 2010). We now withdraw our
   earlier opinion in this matter and substitute this opinion in order to explain
   why the arguments presented in the petition for rehearing en banc and amicus
   brief are foreclosed to this court as a matter of Supreme Court precedent.
                                         II.
          “Over the years, our cases have established that the irreducible
   constitutional minimum of standing contains three elements.” Lujan v.
   Defenders of Wildlife, 504 U.S. 555, 560 (1992). “First, the plaintiff must have
   suffered an ‘injury in fact.’” Id. “Second, there must be a causal connection
   between the injury and the conduct complained of.” Id. “Third, it must be
   ‘likely,’ as opposed to merely ‘speculative,’ that the injury will be ‘redressed




                                          5
Case: 19-30702      Document: 00516041830          Page: 6     Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
   by a favorable decision.’” Id. at 561 (quoting Simon v. Eastern Kentucky
   Welfare Rights Organization, 426 U.S. 26, 38, 43 (1976)).
          Lefebure seeks to hold the prosecutor accountable for injuries she
   suffered from her assailant. No one doubts, of course, that crime victims
   suffer an injury in fact. See Linda R.S., 410 U.S. at 618 (“appellant no doubt
   suffered an injury”). And Lefebure suffered one of the most horrific crimes
   imaginable. But longstanding Supreme Court precedent confirms that a
   crime victim lacks standing to sue a prosecutor for failing to investigate or
   indict her perpetrator, due to lack of causation and redressability. See id.
   (“the bare existence of an abstract injury meets only the first half of the
   standing requirement”).
          As Justice Marshall wrote for the Court in Linda R.S., even “if
   appellant were granted the requested relief, it would result only in the jailing
   of the child’s father.” Id. at 618 (emphasis added). As the majority
   concluded, it is “only speculative” that “prosecution will . . . result in [the
   deterrence of crime]”—“[c]ertainly the ‘direct’ relationship between the
   alleged injury and the claim sought to be adjudicated . . . is absent.” Id.
   Accordingly, “[t]he Court’s prior decisions consistently hold that a citizen
   lacks standing to contest the policies of the prosecuting authority when he
   himself is neither prosecuted nor threatened with prosecution.” Id. at 619.
          In reaching this holding, the Court repeatedly emphasized “the
   special status of criminal prosecutions in our system.” Id. See also, e.g., id.
   at 617 (noting “the unique context of a challenge to a criminal statute”). It
   is a bedrock principle of our system of government that the decision to
   prosecute is made, not by judges or crime victims, but by officials in the
   executive branch. And so it is not the province of the judiciary to dictate to
   executive branch officials who shall be subject to investigation or
   prosecution.   As the Supreme Court has unanimously observed, “the




                                          6
Case: 19-30702      Document: 00516041830           Page: 7    Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
   Executive Branch has exclusive authority and absolute discretion to decide
   whether to prosecute a case.” United States v. Nixon, 418 U.S. 683, 693
   (1974) (citing cases). Chief Justice Roberts has likewise noted that “[o]ur
   entire criminal justice system is premised on the notion that a criminal
   prosecution pits the government against the governed, not one private citizen
   against another.” Robertson v. U.S. ex rel. Watson, 560 U.S. 272, 278 (2010)
   (Roberts, C.J., dissenting from dismissal of the writ of certiorari as
   improvidently granted). “The terrifying force of the criminal justice system
   may only be brought to bear against an individual by society as a whole,
   through a prosecution brought on behalf of the government.” Id. at 273.
          The standing analysis in Linda R.S. reinforces this constitutional
   allocation of power among the branches of government. The requirement of
   standing under Article III of the Constitution is, of course, a doctrine that is
   itself based on the separation of powers. “The law of Article III standing . . .
   is built on separation-of-powers principles,” for it “serves to prevent the
   judicial process from being used to usurp the powers of the political
   branches.” Town of Chester, N.Y. v. Laroe Ests., Inc., 137 S. Ct. 1645, 1650
   (2017) (quoting Clapper v. Amnesty Int’l USA, 568 U.S. 398, 408 (2013)). See
   also Raines v. Byrd, 521 U.S. 811, 820 (1997) (quoting Allen v. Wright, 468
   U.S. 737, 752 (1984)) (“[T]he law of Art. III standing is built on a single basic
   idea—the idea of separation of powers.”).
          In short, it is not the province of the judiciary to dictate prosecutorial
   or investigative decisions to the executive branch. And if that is so, then it is
   understandable why plaintiffs would lack standing to seek judicial review of
   such executive decisions, as the Court held in Linda R.S. See, e.g., 410 U.S.
   at 619 (invoking fundamental principles of “American jurisprudence” to
   explain why “a private citizen lacks a judicially cognizable interest in the
   prosecution or nonprosecution of another”).




                                          7
Case: 19-30702      Document: 00516041830           Page: 8    Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
          As a result, courts across the country have dutifully enforced this rule
   in case after case—refusing to hear claims challenging the decision not to
   investigate or prosecute another person.           See, e.g., United States v.
   Grundhoefer, 916 F.2d 788, 792 (2nd Cir. 1990) (“[A] private citizen
   generally lacks standing ‘to contest the policies of the prosecuting authority
   when he himself is neither prosecuted nor threatened with prosecution.’”)
   (quoting Linda R.S.); Sattler v. Johnson, 857 F.2d 224, 227 (4th Cir. 1988)
   (rejecting claim that crime victims have “an enforceable right as a member
   of the public at large and as a victim to have the defendants criminally
   prosecuted”); Oliver v. Collins, 914 F.2d 56, 60 (5th Cir. 1990) (affirming
   dismissal of a prison inmate’s claim against the sheriff for failing to press
   criminal charges against correctional officers involved in an alleged assault
   because the plaintiff “does not have a constitutional right to have someone
   criminally prosecuted”); Mitchell v. McNeil, 487 F.3d 374, 378 (6th Cir.
   2007) (“There is no statutory or common law right, much less a
   constitutional right, to an investigation.”); Parkhurst v. Tabor, 569 F.3d 861,
   866 (8th Cir. 2009) (“federal courts have maintained the distinction in
   standing between those prosecuted by the state and those who would urge
   the prosecution of others”); Sargeant v. Dixon, 130 F.3d 1067, 1069–70 (D.C.
   Cir. 1997) (if a person has “an interest in ‘being heard’ by the grand jury,” it
   is “only because” he has an “interest in seeing certain persons
   prosecuted”—which is “not legally cognizable within the framework of
   Article III” under Linda R.S.).
          And that is so whether the suit is for injunctive relief or damages. See,
   e.g., Parkhurst, 569 F.3d at 865 (suit for damages and injunctive relief); Del
   Marcelle v. Brown Cnty. Corp., 680 F.3d 887, 901 (7th Cir. 2012) (en banc)
   (Easterbrook, C.J., concurring)) (crime victims are “not entitled to an order
   requiring arrest or prosecution of [their assailants], or to damages because of
   public officials’ decision not to do so”) (collecting cases).




                                          8
Case: 19-30702      Document: 00516041830          Page: 9    Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
          Yet that is precisely what this suit is—a complaint that a prosecutor
   has failed to investigate and prosecute another person. See First Amended
   Complaint & Jury Demand at 2, 7, 16, 21–22, Lefebure v. Boeker, 390 F. Supp.
   3d 729 (M.D. La. 2019) (ECF No. 37) (alleging that D’Aquilla and other
   officials conspired to ensure that Boeker “would not be held accountable for
   his actions,” would be “protect[ed] . . . from prosecution,” “would not be
   convicted of the alleged rapes,” would “walk[] free,” and would be
   “protect[ed] . . . from criminal liability”). See also Lefebure, 390 F. Supp. 3d
   at 745 (acknowledging that “the alleged failure to fully investigate was
   motivated by a preference in the prosecutorial outcome”).
          Accordingly, established precedent requires us to conclude that
   Lefebure lacks standing to sue D’Aquilla based on his failure to prosecute or
   even investigate Boeker.
                                         A.
          On appeal, Lefebure contests none of this. She simply insists that
   courts must be able to review her case—notwithstanding Linda R.S.—
   because the decision not to prosecute Boeker may have been based on a
   broader, discriminatory non-prosecution policy.
          But her complaint is premised on allegations of a specific conspiracy
   between various officials and attorneys, including D’Aquilla, to shield Boeker
   in particular from prosecution.        Her complaint alleges a series of
   conspiratorial meetings between the defendants to discuss the Boeker case in
   particular, an agreement that Boeker was telling the truth and Lefebure was
   lying, and a strategy to conceal the conspiracy by falsely representing to the
   world that the case was being faithfully investigated and dutifully considered
   for prosecution, when in fact the parties had already agreed to sweep her
   claims under the rug.




                                          9
Case: 19-30702     Document: 00516041830             Page: 10   Date Filed: 10/05/2021




                                      No. 19-30702
                                  c/w No. 19-30989
          And in any event, we do not see how we can in good faith distinguish
   Linda R.S. based on the theory that the decision not to prosecute in this case
   was in fact dictated by a broader, discriminatory policy not to investigate or
   prosecute cases involving a certain protected class of victims in violation of
   the Equal Protection Clause. After all, that was precisely the complaint in
   Linda R.S. as well. There the plaintiff alleged that “the policies of the
   prosecuting authority,” which require “declining prosecution” in cases like
   hers, unconstitutionally “discriminate[]” against victims like her “without
   rational foundation and therefore violate[] the Equal Protection Clause of the
   Fourteenth Amendment.” Linda R.S., 410 U.S. at 616, 619. See also id. at
   621 (White, J., dissenting) (noting the implications of the Court’s logic for
   other equal protection claims, including those based on race).
          Our sister circuits have likewise construed Linda R.S. to foreclose
   suit—and that is so despite the fact that the plaintiffs there alleged
   unconstitutional discrimination.
          For example, in Parkhurst, the Eighth Circuit observed that, “[w]hile
   it is well settled that defendants subjected to or threatened with
   discriminatory prosecution have standing to bring an equal protection claim,
   this right has not been extended to crime victims. The lower federal courts
   have maintained the distinction in standing between those prosecuted by the
   state and those who would urge the prosecution of others, even when the
   failure to prosecute was allegedly discriminatory.” 569 F.3d at 865–66 (cleaned
   up and emphasis added) (citing Linda R.S. and other authorities).
          Likewise, in Grundhoefer, the Second Circuit stated that “[t]he
   interest in the just administration of the laws, including the interest in
   nondiscriminatory criminal enforcement, is presumptively deemed
   nonjusticiable even if invoked by persons with something beyond a
   generalized bystander’s concern.” 916 F.2d at 792 (quotations omitted).




                                          10
Case: 19-30702     Document: 00516041830             Page: 11   Date Filed: 10/05/2021




                                      No. 19-30702
                                    c/w No. 19-30989
          Similarly, in Sattler, the Fourth Circuit noted that “counsel suggested
   that Sattler had an enforceable right . . . as a victim to have the defendants
   criminally prosecuted. He further urged that such a right was protected by
   the equal protection clause of the fourteenth amendment. There is, of
   course, no such constitutional right.” 857 F.2d at 227.
          As Professor Laurence Tribe explained in his widely noted treatise on
   constitutional law, “while discriminatory enforcement of criminal laws may
   be challenged by those against whom such laws are enforced, persons injured
   by criminal conduct which goes unpunished because of discriminatory law
   enforcement do not ordinarily have standing to challenge the
   discrimination.”           Laurence          H.       Tribe,       American
   Constitutional Law 417 (3rd ed. 2000) (citing Linda R.S.). “The
   upshot of Linda R.S. . . . is that the interest in the just administration of the
   laws, including the interest in nondiscriminatory criminal enforcement, is
   presumptively deemed nonjusticiable even if invoked by persons with
   something beyond a generalized bystander’s concern; only if the litigant is
   immediately affected as a target of enforcement can that presumption be
   overcome.” Id. at 418.
                                          B.
          Lefebure nonetheless suggests that various circuit precedents support
   her standing to sue the prosecutor here—and thus conflict with our earlier
   panel decision in this case.
          1.     Specifically, she claims that our decision conflicts with both
   Shipp v. McMahon, 234 F.3d 907 (5th Cir. 2000), and Estate of Macias v. Ihde,
   219 F.3d 1018 (9th Cir. 2000).
          But neither of these cases even mention, let alone analyze, standing—
   presumably because no one challenged standing in these cases. And the same
   is true with the case identified by amici, Elliot-Park v. Manglona, 592 F.3d




                                           11
Case: 19-30702       Document: 00516041830          Page: 12    Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
   1003 (9th Cir. 2010). We cannot rely on these decisions to justify standing
   when they do not even mention standing—let alone offer a theory for
   distinguishing Linda R.S.—let alone a theory that applies to the specific facts
   presented here. See, e.g., United States v. Doe, 932 F.3d 279, 284 (5th Cir.
   2019) (noting that we do not give precedential effect to a jurisdictional
   holding in a previous case when “we never stated the basis of our
   jurisdiction”).
          The amicus brief suggests we look past all of this. It says it should be
   enough that the courts in these cases “fail[ed] to perceive any standing
   difficulties” anywhere in these opinions.
          But that would contradict over two centuries of Supreme Court
   teachings on this point—not to mention amici’s own prior observations.
          The Supreme Court has repeatedly instructed lower courts that,
   “[w]hen a potential jurisdictional defect is neither noted nor discussed in a
   federal decision, the decision does not stand for the proposition that no defect
   existed.” Arizona Christian Sch. Tuition Org. v. Winn, 563 U.S. 125, 144
   (2011). See also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 91 (1998)
   (although “Article III standing was . . . assumed by the parties, and was
   assumed without discussion by the Court,” “[w]e have often said that drive-
   by jurisdictional rulings of this sort . . . have no precedential effect”); United
   States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 38 (1952) (“[T]his Court
   has followed the lead of Mr. Chief Justice Marshall who held that this Court
   is not bound by a prior exercise of jurisdiction in a case where it was not
   questioned and it was passed sub silentio.”) (collecting cases).
          Indeed, amici have elsewhere expounded these very same principles,
   explaining that “courts routinely reject claims that plaintiffs have Article III
   standing based on the fact that prior similarly situated plaintiffs received a
   ruling on the merits, even though such a ruling must have implicitly held that




                                          12
Case: 19-30702     Document: 00516041830              Page: 13   Date Filed: 10/05/2021




                                       No. 19-30702
                                  c/w No. 19-30989
   the prior plaintiff did have standing.” Bryan A. Garner et al., The
   Law of Judicial Precedent 87 (2016) (collecting cases). See also id.
   at 121 (same) (collecting cases).
          2.     There’s an additional problem with the two cases cited by
   Lefebure. As noted, under Linda R.S., victims of crime do not have a
   cognizable interest in the investigation or prosecution of others. But they of
   course have a compelling interest in their own physical safety and protection.
   As a result, crime victims have standing to sue when the police refuse to
   provide them with physical protection. That is because their complaint
   concerns their own treatment, not the treatment of others.
          That principle provides yet another basis for distinguishing Shipp and
   Estate of Macias—both of which allege the failure to protect the plaintiff,
   rather than the failure to prosecute another person.
          Cherie Shipp alleged that a group of sheriffs and deputies refused to
   provide police protection to women like her. She alleged that she was
   attempting to escape her abusive marriage with Dalton Shipp, and that she
   repeatedly called the sheriff’s office seeking protection from him—but that
   the deputy “informed Shipp that he would do nothing about Dalton.” Shipp,
   234 F.3d at 909. As a result, Dalton repeatedly beat and later raped and shot
   his wife. Each time, the sheriff’s office did nothing to stop the violence. See,
   e.g., id. at 910 (“Deputy Cropper . . . chose to take no action, despite his
   knowledge of Dalton’s propensity for violent behavior.”); id. (“She
   screamed for help, but none of the deputies responded.”).
          In sum, Shipp is not about prosecutorial inaction but “police
   inaction.” Id. at 912. “Specifically, Shipp claims that the defendants
   through their policies, practices, and customs afforded less protection to
   victims of domestic assault than other assault victims.” Id. at 913.




                                            13
Case: 19-30702        Document: 00516041830               Page: 14        Date Filed: 10/05/2021




                                           No. 19-30702
                                        c/w No. 19-30989
           The facts of Estate of Macias are similarly grotesque: A woman was
   repeatedly stalked and attacked by her former husband, with the full
   knowledge of the police—yet the police did nothing. See 219 F.3d at 1020–
   26. Over time, the violent acts escalated, and her husband eventually killed
   her. Her relatives and estate brought suit alleging that the officers “denied
   [her] right to equal protection by providing her with inferior police protection
   on account of her status as a woman, a Latina, and a victim of domestic
   violence.” Id. at 1019.
           Here, by contrast, Lefebure does not contend that the police refused
   to protect her before some future assault by her assailant. Instead, she
   contends that prosecutors refused to investigate or prosecute him after the
   assault took place. Here, the appeal concerns only the prosecutor—it does
   not involve any police officer or other law enforcement official who could
   have provided her physical protection from an assailant yet failed to do so.
   See also Parkhurst, 569 F.3d at 866–67 (distinguishing Estate of Macias on the
   ground that “crime victims . . . have a right to challenge the allegedly
   discriminatory provision of police protection,” whereas “[t]he Parkhursts
   claim to have been injured by a failure to prosecute . . . rather than by a failure
   to provide police protection to [the victim]”) (emphasis added).
           In sum, none of the cases cited by Lefebure allow a victim to challenge
   a prosecutor’s decision not to investigate or prosecute another person.1



           1
            Lefebure also claims that our decision conflicts with Nader v. Saxbe, 497 F.2d 676
   (D.C. Cir. 1974). But the court there found that “plaintiffs lack standing to sue.” Id. at
   680 (emphasis added).
            Finally, the amicus brief also invokes Bailey v. Patterson, 369 U.S. 31 (1962). But it
   is unclear why amici think Bailey helps their cause. For one, Bailey simply recognized that
   railroad passengers have standing to challenge racial segregation on railroads—a
   proposition no one challenges here. See id. at 33 (“[A]s passengers using the segregated
   transportation facilities they are aggrieved parties and have standing to enforce their rights




                                                 14
Case: 19-30702       Document: 00516041830              Page: 15      Date Filed: 10/05/2021




                                         No. 19-30702
                                      c/w No. 19-30989
                                              C.
           Both Lefebure and the amicus brief suggest that we should collapse
   this distinction between the failure to prosecute and the failure to protect—
   between the failure of police to protect the plaintiff from future crime and the
   failure of prosecutors to put a third party in jail for past crime.
           To be sure, their reasoning is certainly understandable: If word were
   to get out that a district attorney categorically refuses to prosecute a certain
   type of crime, or will not prosecute crimes committed against a certain victim
   demographic, that would surely lead to greater criminal activity of that kind.
           So we do not doubt the underlying premise: Less police, more crime.
   Likewise, less prosecution, more crime. Unquestionably, the denial of
   prosecution may very well be tantamount to a denial of protection.
           But we have no authority to take Lefebure’s premise where she wants
   it to go. For the Supreme Court made clear in Linda R.S. that any connection
   between a non-prosecution policy and subsequent criminal activity is too
   “speculative” to support standing.
           1.      The suit in Linda R.S. concerned a criminal statute for failure
   to pay child support. But the state applied that statute in an allegedly
   unconstitutional manner, by enforcing it as to legitimate children, but not as
   to illegitimate children.
           Notably, the premise of the suit in Linda R.S. is indistinguishable from
   the premise of Lefebure’s suit here:                  The prosecutor adopted a
   discriminatory policy of non-prosecution—and that policy resulted in


   to nonsegregated treatment.”). What’s more, Bailey expressly reaffirms the principle we
   dutifully enforce here—that individuals “lack standing to enjoin criminal prosecutions
   under Mississippi’s breach-of-peace statutes, since they do not allege that they have been
   prosecuted or threatened with prosecution under them.” Id. at 32.




                                              15
Case: 19-30702     Document: 00516041830            Page: 16   Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
   criminal misconduct that directly injured the plaintiff. As the complaint in
   Linda R.S. put it: “Plaintiff sues on behalf of herself, her minor daughter,
   and on behalf of all other women and minor children who have sought, are
   seeking, or in the future will seek to obtain support for so-called illegitimate
   children from said child’s father. . . . Plaintiff, Linda R.S. has been and will
   continue to be subjected to economic coercion.” The plaintiff’s Supreme
   Court brief made this point as well: “[I]f the District Attorney of Dallas
   County would enforce Article 602 against the parents of illegitimate children,
   those parents would contribute to the support and maintenance of their
   children rather than face the possible consequence of jail. Clearly, because
   the State of Texas through its District Attorney will not enforce the language
   of this statute against fathers of illegitimate children those children are not
   receiving economic benefits which they would otherwise receive.”
          The Court nevertheless denied standing. As the Court explained, the
   connection between punishing the perpetrator and preventing crime was too
   “speculative” to support standing. After all, even “if appellant were granted
   the requested relief, it would result only in the jailing of the child’s father”—
   not the prevention of injury to the plaintiff. 410 U.S. at 618 (emphasis
   added). To be sure, the jailing of the child’s father could have discouraged
   him from further criminal failure to pay child support. So failing to prosecute
   and jail the father could have caused the mother’s injury. And holding the
   prosecutor liable could have redressed the mother’s injury. But the majority
   in Linda R.S. held that any such connection was too attenuated and
   “speculative” to support standing: “The prospect that prosecution will, at
   least in the future, result in payment of support can, at best, be termed only
   speculative. Certainly the ‘direct’ relationship between the alleged injury
   and the claim sought to be adjudicated, which previous decisions of this
   Court suggest is a prerequisite of standing, is absent in this case.” Id.




                                          16
Case: 19-30702     Document: 00516041830              Page: 17   Date Filed: 10/05/2021




                                       No. 19-30702
                                   c/w No. 19-30989
          2.     Reasonable minds can of course disagree about the wisdom of
   this conclusion. Indeed, Justice White did. In his dissent, he took on the
   majority on precisely this point.
          “The Court states that the actual coercive effect of those sanctions on
   Richard D. or others ‘can, at best, be termed only speculative.’” Id. at 621
   (White, J., dissenting). “This is a very odd statement.” Id. “I had always
   thought our civilization has assumed that the threat of penal sanctions had
   something more than a ‘speculative’ effect on a person’s conduct. This
   Court has long acted on that assumption in demanding that criminal laws be
   plainly and explicitly worded so that people will know what they mean and be
   in a position to conform their conduct to the mandates of law.”                Id.
   “[C]riminal sanctions are useful in coercing fathers to fulfill their support
   obligations to their legitimate children.” Id.
          But the majority went the other way, holding instead that the plaintiff
   “made an insufficient showing of a direct nexus between the vindication of
   her interest and the enforcement of the State’s criminal laws.” Id. at 619.
   See also, e.g., Garner, supra, at 192 (“One important reason to read
   dissenting opinions is that they may clarify what the majority is doing.”).
          3.     Our reading of Linda R.S. is further reinforced by Professor
   Tribe. As he put it, the standing analysis in Linda R.S. is not some “doctrinal
   quirk unique to the field of criminal law administration.” Tribe, supra, at
   418. Rather, it reflects the Court’s “broader insistence on a clear showing
   that the action challenged has in fact caused an individual injury, and that a
   judicial pronouncement of rights will be likely to redress that injury.” Id.
          In short, Lefebure lacks standing due to lack of causation and
   redressability. As Tribe explains, Linda R.S. is based on the premise that “a
   victim of an undeterred crime is not automatically a victim of
   nonenforcement.” Id. at 417 (emphasis added). And because the connection




                                            17
Case: 19-30702     Document: 00516041830            Page: 18   Date Filed: 10/05/2021




                                     No. 19-30702
                                  c/w No. 19-30989
   is not “automatic,” then it is too attenuated for purposes of causation and
   redressability under Linda R.S.
                                         D.
          Undeterred, amici point out that Linda R.S. is merely a “5-to-4”
   decision on the issue of standing. But that is wrong—not to mention
   irrelevant. Two of the four justices who declined to join the majority did not
   say that the plaintiff had standing—to the contrary, those two justices noted
   that they would have preferred not to reach the standing issue at all, one way
   or another. See Linda R.S., 410 U.S. at 622 (Blackmun, J., dissenting). And
   regardless (and as amici should well know), federal judges have no right to
   ignore Supreme Court decisions based on whether they are decided
   unanimously or by a 5-4 (or 5-2) vote.
          Amici also float the notion that Linda R.S. “seems unlikely to have
   survived” various Supreme Court rulings issued over the “nearly fifty years”
   since that decision. But once again, amici ignore decades of Supreme Court
   teachings. As the Court has repeatedly reminded us, the only court that can
   overturn a Supreme Court precedent is the Supreme Court itself. See, e.g.,
   Agostini v. Felton, 521 U.S. 203, 237 (1997) (even “if a precedent of this Court
   . . . appears to rest on reasons rejected in some other line of decisions, the
   Court of Appeals should follow the case which directly controls, leaving to
   this Court the prerogative of overruling its own decisions.”) (quoting
   Rodriguez de Quijas v. Shearson/American Express, Inc., 490 U.S. 477, 484
   (1989)). Once again, amici know this. See, e.g., Carter v. Derwinski, 987 F.2d
   611, 613 n.1 (9th Cir. 1993) (Kozinski, J.) (en banc) (same) (quoting
   Rodriguez).
                                         E.
          Our original decision in this case was unanimous. Today the court
   reaches the same conclusion, based on the same reasoning, but this time by a




                                         18
Case: 19-30702        Document: 00516041830              Page: 19       Date Filed: 10/05/2021




                                          No. 19-30702
                                       c/w No. 19-30989
   2-1 vote. Even so, there is substantial agreement over the substantive legal
   principles that decide this appeal, not to mention the likely ultimate outcome
   in this case.
           To begin with, the dissent “agree[s] with the majority’s view that a
   victim has no standing to pursue a claim against the district attorney for
   failure to prosecute her assailant under Linda R.S.” Post, at 25. “[T]he
   majority correctly observes [that] Linda R.S. precludes standing for those
   who allege an injury based solely on law enforcement’s failure to prosecute
   someone who had already harmed them.” Id.
           In addition, the dissent agrees that “a dividing line exists between
   failure-to-protect and failure-to-prosecute claims—that is, claims alleging a
   failure to protect before harm occurs (ex-ante) and a failure to prosecute after
   the fact (ex-post). A plaintiff has standing to pursue the former, but not the
   latter.” Id. at 27. That is, of course, precisely our point. See ante, at 14
   (“Lefebure does not contend that the police refused to protect her before
   some future assault by her assailant. Instead, she contends that prosecutors
   refused to investigate or prosecute him after the assault took place.”)
   (emphasis added).2
           1.      The dissent nevertheless contends that this suit should be
   allowed to proceed based on the text and original understanding of the Equal
   Protection Clause: “As its words indicate, the Equal Protection Clause
   recognizes a right to equal enforcement of the law that encompasses equal
   protection for crime victims.”          Post, at 33.      The dissent quotes Judge
   Easterbrook, who distilled the original meaning of the Equal Protection


           2
              It is not clear what the dissent means by “the majority’s apparent avoidance” of
   the distinction between failure to prosecute and failure to protect claims. Post, at 27. Far
   from avoiding the issue, the distinction is essential to our analytical framework—indeed,
   it’s precisely why we are required to reverse.




                                               19
Case: 19-30702      Document: 00516041830           Page: 20   Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
   Clause as follows: “if the police and prosecutors protect white citizens, they
   must protect black citizens too.” Id. at 34 (quoting Del Marcelle, 680 F.3d at
   901 (Easterbrook, C.J., concurring)).
          But Judge Easterbrook also explained that a faithful reading of
   precedent requires us to deny relief due to lack of standing. As he explained,
   “Linda R.S. [holds] that ‘a private citizen lacks a judicially cognizable
   interest in the prosecution or nonprosecution of another.’” Del Marcelle, 680
   F.3d at 901 (Easterbrook, C.J., concurring) (quoting Linda R.S., 410 U.S. at
   619). “That is a limit on standing; Linda R.S. holds that there is no justiciable
   controversy, which knocks out all substantive legal theories.” Id. So a
   plaintiff “is not entitled to an order requiring arrest or prosecution of [his
   assailants], or to damages because of public officials’ decision not to do so.”
   Id. See also id. (a plaintiff “needs to show how he was injured by what the
   defendants did to him, rather than by what they didn’t do to other people or
   what they didn’t do for him”).
          2.     The dissent attempts to avoid established precedent by
   recasting this case as a failure to protect case, rather than as a failure to
   prosecute case.     But the dissent acknowledges that at least “some of
   Lefebure’s allegations sound in failure to prosecute.” Post, at 30. And even
   setting those allegations aside, the dissent’s theory is foreclosed by Supreme
   Court precedent.
          In essence, the dissent theorizes that D’Aquilla’s failure to prosecute
   might very well have “led to her assault.” Id. at 32. And make no mistake—
   we have no quarrel with this logic as a conceptual matter. Indeed, we have
   said as much ourselves: Less prosecution can lead to more crime—and
   liability rules can encourage or deter law enforcement activity and thereby
   affect crime rates. See ante, at 15.




                                           20
Case: 19-30702      Document: 00516041830            Page: 21   Date Filed: 10/05/2021




                                      No. 19-30702
                                    c/w No. 19-30989
          But as we’ve explained, Supreme Court precedent prevents us from
   taking the dissent’s logic where it wants us to go. After all, the dissent’s
   theory is the same theory of standing that was pressed in the complaint in
   Linda R.S., and embraced in Justice White’s dissent, but rejected in Justice
   Marshall’s majority opinion. Professor Tribe has confirmed this. All agree
   that causation and redressability are too attenuated and speculative in cases
   such as this to warrant standing. And no one has cited a single case to the
   contrary. The cases cited by the dissent, much like the cases cited by
   Lefebure, involve the failure to protect, not the failure to prosecute recast as
   a failure to protect.
          3.      The dissent suggests that Linda R.S. is somehow
   distinguishable because the plaintiff here pleaded her case more carefully
   than the plaintiff did there. Post, at 31–32. But that ignores the passages from
   the complaint and substantive briefing in Linda R.S. that we noted earlier.
   See ante, at 15–16. Those passages confirm that, both here and in Linda R.S.,
   the plaintiff theorized that the defendant’s discriminatory failure to
   prosecute “led to” her injury.
          Moreover, if the dissent’s theory were correct, it could presumably be
   deployed in every discriminatory failure to prosecute case—just replead every
   failure to prosecute claim as a failure to protect claim. But there’s nothing in
   either the language or the logic of Linda R.S. to indicate that the Court saw
   this as a pleading problem, rather than as a standing problem. And the dissent
   certainly does not identify any such language in Linda R.S.
          4.      Finally, we note that the dissent ultimately concedes that the
   debate over the interpretation of Linda R.S. may not matter—that Lefebure
   might simply win the battle, only to lose the war. Because it’s not enough to
   merely plead causation to survive dismissal—the plaintiff also must prove it
   to obtain judgment. To survive summary judgment, the plaintiff needs




                                          21
Case: 19-30702       Document: 00516041830           Page: 22   Date Filed: 10/05/2021




                                      No. 19-30702
                                    c/w No. 19-30989
   evidence that the prosecutor’s failure did in fact cause the criminal act that
   she suffered. And as the dissent notes, this might not be easy. “[I]t might be
   difficult for Lefebure to ultimately prove on the merits that the district
   attorney’s policy, custom, or practice played a role in her assault.” Post, at
   35. So there may be little difference between the majority and the dissent as
   a practical matter.
                                          III.
             Reasonable minds can of course disagree over whether Linda R.S. was
   correctly decided.
             As we have noted, for example, Justice White rejected the majority’s
   notion that the connection between criminal law enforcement and crime rates
   is too “speculative” to confer standing. 410 U.S. at 621. See ante, at 17
   (quoting Justice White). We have likewise observed that less police and less
   prosecution will indeed lead inevitably to more crime. See ante, at 15.
             In addition, Professor Erwin Chemerinsky has persuasively criticized
   Linda R.S. as inconsistent with how courts characterize the nature of the
   injury in other equal protection contexts. Ordinarily, he explained, “[w]hen
   a plaintiff alleges a denial of equal protection, the injury is the denial of the
   ability      to    evenly    compete.”            Erwin      Chemerinsky,
   Constitutional Law: Principles and Policies 87 (6th ed.
   2019) (citing, inter alia, Northeastern Fla. Chapter of the Assoc. Gen.
   Contractors of Am. v. Jacksonville, 508 U.S. 656 (1993), and Regents of the Univ.
   of Cal. v. Bakke, 438 U.S. 265 (1978)). So “[e]ven if ultimately the plaintiff
   would not receive the benefit, a favorable court decision redresses the harm
   by providing equal opportunity.” Id. “Linda v. Richard seems inconsistent
   with [these principles] because there the claimed denial of equal protection
   was not deemed sufficient for standing.” Id.




                                          22
Case: 19-30702      Document: 00516041830          Page: 23    Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
          Professor Tribe has likewise disparaged Linda R.S. as “harsh,”
   “bizarre,” and not based on “sound reason” considering how courts have
   analyzed standing in other equal protection contexts. Tribe, supra, at 417
   n.8.
          But if there is a case for revisiting Linda R.S. on these or other
   grounds, only the Supreme Court has the authority to do so.
                                        ***
          Lefebure’s story is one that is shared by all too many survivors who
   have been doubly victimized by the horrifying crime of sexual assault—first
   by their assailants, and then by a criminal justice system that fails to enforce
   the laws on the books. See, e.g., Pierre v. Vannoy, 891 F.3d 224, 229 & n.5 (5th
   Cir. 2018) (reversing district court for its “troubling” decision to release
   convicted child rapist on the ground that rape is a form of sexual activity, and
   therefore it was perjury not to disclose prior rape when asked about child’s
   prior sexual activity).
          Moreover, Lefebure’s story is particularly appalling because her
   alleged perpetrator holds a position of prominence in our criminal justice
   system as an assistant prison warden. We expect law enforcement officials
   to uphold the law, not to violate it—to protect the innocent, not to victimize
   them. “Nothing is more corrosive to public confidence in our criminal
   justice system than the perception that there are two different legal
   standards—one for the powerful, the popular, and the well-connected, and
   another for everyone else.” United States v. Taffaro, 919 F.3d 947, 949 (5th
   Cir. 2019) (Ho, J., concurring) (discussing lack of prison time for chief deputy
   sheriff in Jefferson Parish despite multiple criminal convictions).
          Put simply, Lefebure deserved to have the support of her state’s
   elected and appointed prosecutors, investigators, and other officials in her
   pursuit of justice. If her account is correct, then the system failed her—badly.




                                         23
Case: 19-30702     Document: 00516041830           Page: 24   Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
          We are horrified by the allegations in this case—the repeated acts of
   rape and sexual assault, followed by grotesque acts of prosecutorial
   misconduct.    But we have no authority to overturn Supreme Court
   precedent. If we are to take seriously our obligation to follow Supreme Court
   precedent, whether we like it or not, then we must conclude that Lefebure
   lacks standing to sue D’Aquilla. As the adage goes, a principle is not a
   principle until it costs you. Cf. Psalm 15:4 (honoring those who “keep[] an
   oath even when it hurts”).
          If Lefebure or amici believe the Supreme Court erred in Linda R.S.,
   they are of course welcome to petition for a writ of certiorari. But for us to
   do as counsel and amici suggest would “replace judicial hierarchy with
   judicial anarchy.” M.D. v. Abbott, 977 F.3d 479, 483 (5th Cir. 2020). See also
   The Federalist No. 78 (Alexander Hamilton) (“[t]o avoid an arbitrary
   discretion in the courts, it is indispensable that [judges] should be bound
   down by strict rules and precedents, which serve to define and point out their
   duty in every particular case that comes before them”).
          We have no choice but to reverse and remand with instructions to
   dismiss the complaint for lack of subject matter jurisdiction as to D’Aquilla.




                                         24
Case: 19-30702     Document: 00516041830            Page: 25   Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
   James E. Graves, Jr., Circuit Judge, dissenting:
          I agree with the majority’s view that a victim has no standing to pursue
   a claim against the district attorney for failure to prosecute her assailant
   under Linda R.S. v. Richard D., 410 U.S. 614, 618–19 (1973). But an individual
   may nevertheless have standing to pursue an equal protection claim against
   law enforcement for discriminatory underenforcement of the law. Because
   Lefebure seeks to do just that, I respectfully dissent.
                   I. Failure to Prosecute v. Failure to Protect
          Linda R.S. holds that “a private citizen lacks a judicially cognizable
   interest in the prosecution or nonprosecution of another.” 410 U.S. at 619.
   Specifically, in that case, the Supreme Court determined that a plaintiff
   lacked standing to seek an injunction requiring her child’s father to be
   prosecuted for failing to make support payments. As the majority correctly
   observes, Linda R.S. precludes standing for those who allege an injury based
   solely on law enforcement’s failure to prosecute someone who had already
   harmed them. Parkhurst v. Tabor, 569 F.3d 861, 866 (8th Cir. 2009); see Leeke
   v. Timmerman, 454 U.S. 83, 85–86 (1981); United States v. Grundhoefer, 916
   F.2d 788, 792 (2d Cir. 1990); Doe v. Mayor & City Council of Pocomoke City,
   745 F. Supp. 1137, 1139–40 (D. Md. 1990); see also Sattler v. Johnson, 857 F.2d
   224, 227 (4th Cir. 1988) (noting that there is no “enforceable right . . . as a
   victim to have [] defendants criminally prosecuted”).
          In contrast, our circuit has recognized that equal protection suits
   based on discriminatory underenforcement of the law, known as failure-to-
   protect claims, can be brought against law enforcement officials. Shipp v.
   McMahon, 234 F.3d 907, 914 (5th Cir. 2000), overruled in part on other grounds
   by McClendon v. City of Columbia, 305 F.3d 314 (5th Cir. 2002) (en banc); see
   Beltran v. City of El Paso, 367 F.3d 299, 304 (5th Cir. 2004); Cook v. Hopkins,
   795 F. App’x 906, 915 (5th Cir. 2019); Kelley v. City of Wake Village, 264 F.




                                          25
Case: 19-30702        Document: 00516041830               Page: 26       Date Filed: 10/05/2021




                                          No. 19-30702
                                        c/w No. 19-30989
   App’x 437, 442–44 (5th Cir. 2008). In Shipp, on which the district court
   relied, we held that treating domestic violence allegations—a category of
   crimes disproportionately reported by women—as less of a priority than
   others violates the Equal Protection Clause. Shipp, 234 F.3d at 914; see
   DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 197 n.3 (1989)
   (“The State may not, of course, selectively deny its protective services to
   certain disfavored minorities without violating the Equal Protection
   Clause.”). In doing so, we joined every circuit to consider this issue1 and
   adopted the standard articulated in Watson v. City of Kansas City, 857 F.2d
   690 (10th Cir. 1988): “[T]o sustain a gender-based Equal Protection claim
   based on law enforcement policies, practices, and customs toward domestic
   assault and abuse cases, a plaintiff must show: (1) the existence of a policy,
   practice, or custom of law enforcement to provide less protection to victims
   of domestic assault than to victims of other assaults; (2) that discrimination
   against women was a motivating factor; and (3) that the plaintiff was injured
   by the policy, custom, or practice.” Shipp, 234 F.3d at 914. We also explained
   that under the last requirement—causation—“law enforcement would not
   be held liable for generalized harms that are not traceable to their conduct,
   policies, or customs” and “would not be called to answer for those injuries
   that are solely attributable to the perpetrators of the underlying domestic
   assault.” Id.
           The basic holding of the Shipp line of cases is this: an equal protection
   violation may be found when women who have suffered domestic abuse


           1
             See Soto v. Flores, 103 F.3d 1056, 1066 (1st Cir. 1997); Eagleston v. Guido, 41 F.3d
   865, 878 (2d Cir. 1994); Hynson v. City of Chester Legal Dep’t, 864 F.2d 1026, 1030–31 (3d
   Cir. 1988); Jones v. Union County, 296 F.3d 417, 426–27 (6th Cir. 2002); Hilton v. City of
   Wheeling, 209 F.3d 1005, 1007 (7th Cir. 2000); Ricketts v. City of Columbia, 36 F.3d 775,
   780 (8th Cir. 1994); Estate of Macias v. Ihde, 219 F.3d 1018, 1028 (9th Cir. 2000); Watson v.
   City of Kansas City, 857 F.2d 690, 695–96 (10th Cir. 1988).




                                                26
Case: 19-30702     Document: 00516041830            Page: 27   Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
   allege that law enforcement’s discriminatory policy of underenforcing
   domestic violence laws provided a breeding ground for the abuse to occur.
   Shipp, 234 F.3d at 914; see, e.g., Soto v. Flores, 103 F.3d 1056, 1066 (1st Cir.
   1997); Watson, 857 F.2d at 696. None of these cases suggests there is any
   standing problem with a failure-to-protect claim like that of a failure-to-
   prosecute claim.
          Thus, despite the majority’s apparent avoidance of it, a dividing line
   exists between failure-to-protect and failure-to-prosecute claims—that is,
   claims alleging a failure to protect before harm occurs (ex-ante) and a failure
   to prosecute after the fact (ex-post). A plaintiff has standing to pursue the
   former, but not the latter. See Parkhurst, 569 F.3d at 867; see also Nader v.
   Saxbe, 497 F.2d 676, 681 & n.27 (D.C. Cir. 1974) (explaining that while Linda
   R.S. precludes standing for a plaintiff to seek the “prosecution of a particular
   individual,” it does not prevent standing in all suits in which “victims or
   potential victims of criminal acts sue to correct allegedly unlawful
   prosecutorial conduct”). In other words, one does not have standing to allege
   an injury based solely on law enforcement’s failure to prosecute someone
   who has already harmed her, but she does have standing to allege that a
   discriminatory underenforcement of the law played a part in causing the
   harm she suffered. See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“[I]n
   an official-capacity suit the entity’s ‘policy or custom’ must have played a
   part in the violation of federal law.”); M.D. by Stukenberg v. Abbott, 907 F.3d
   237, 253 (5th Cir. 2018) (“[P]laintiffs must show that the State is the ‘moving
   force’ behind the deprivation.”) (quoting Kentucky, 473 U.S. at 166); Bedford
   v. City of Mandeville, No. 98-31168, 1999 WL 33964096, at *3 (5th Cir. Oct.
   22, 1999) (“In an official capacity suit against a public official the government
   entity’s policy or custom must have played a role in the constitutional
   violation.”).




                                          27
Case: 19-30702     Document: 00516041830            Page: 28    Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
          Unlike in failure-to-prosecute cases, where a third-party wrongdoer is
   the source of the direct harm the plaintiff suffered as a crime victim, the
   allegation in failure-to-protect claims is that law enforcement practices
   played a role in the plaintiff’s victimization. See, e.g., Shipp, 234 F.3d at 909
   (failure to enforce laws meant to prevent domestic abuse led to plaintiff’s
   shooting at hands of estranged spouse); Estate of Macias v. Ihde, 219 F.3d
   1018, 1022–26 (9th Cir. 2000) (repeated failure to enforce restraining order
   led to death at hands of abuser); Watson, 857 F.2d at 696 (holding that a jury
   could infer the plaintiff’s “injuries were a result of the policy” of
   nonenforcement).
          Such failure-to-protect claims may include allegations that law
   enforcement’s discriminatory inaction increased the likelihood of crimes or
   even directly led to crimes against a certain group. This is implicit in some
   cases—that is, discriminatory refusal to enforce restraining orders and other
   domestic violence laws logically increases the risk of harm to women—but
   explicitly stated in others, like here. For example, a court held that a plaintiff
   stated a failure-to-protect claim by alleging that police officials’ “failure to
   prosecute known and identified perpetrators” of attacks against Indian
   Americans was based upon race and had the effect of encouraging such
   attacks, leading to the death of the plaintiff’s son. Mody v. City of Hoboken,
   758 F. Supp. 1027, 1028, 1031 (D.N.J. 1991), aff’d, 959 F.2d 461 (3d Cir.
   1992). The plaintiff alleged that the “defendants refused to file criminal
   complaints against people who had engaged in attacks against Indians,
   sending a message to the larger community that if they committed violent
   acts against Indians they would not be held accountable.” Id. at 1031. These
   kinds of claims may be difficult to prove on the merits, see 959 F.2d at 461
   (noting verdict was for the defense), but they are cognizable; their ultimate
   success depends on the plaintiff’s establishing a causal link between the




                                          28
Case: 19-30702        Document: 00516041830              Page: 29       Date Filed: 10/05/2021




                                          No. 19-30702
                                       c/w No. 19-30989
   discriminatory policy and a subsequent injury.2 See Shipp, 234 F.3d at 914
   (noting the “causation requirement” for failure-to-protect claims); accord
   Mody, 959 F.2d at 466 (stating a plaintiff must “establish[] a causal
   relationship between the discriminatory policy and the injury [suffered]”).
           Although failure-to-protect claims are usually brought against the
   police, the same logic applies to prosecutors. Prosecutors are, after all, part
   of law enforcement, and if anything, they may have more power to implement
   discriminatory policies than the average officer out on patrol. See Morrison v.
   Olson, 487 U.S. 654, 727 (1988) (Scalia, J., dissenting) (“Only someone who
   has worked in the field of law enforcement can fully appreciate the vast power
   . . . placed in the hands of a prosecutor with respect to the objects of his
   investigation.”); John F. Pfaff, Criminal Punishment and the Politics of Place,
   45 Fordham Urb. L.J. 571, 574 (2018) (“Perhaps the single most
   important actor in the criminal justice system today is the prosecutor.”). The
   paucity of failure-to-protect cases against prosecutors likely stems in part
   from absolute prosecutorial immunity. But while prosecutors enjoy
   immunity from suits filed against them in their individual capacity, see Imbler
   v. Pachtman, 424 U.S. 409 (1976), Lefebure sued D’Aquilla in both his
   individual and official capacities. The latter is essentially a Monell claim of
   municipal liability, for which there is not an immunity defense. See Connick
   v. Thompson, 563 U.S. 51, 59–60 (2011) (addressing claim brought against
   Orleans Parish District Attorney in his official capacity under Monell
   standards); see also Owen v. City of Independence, 445 U.S. 622, 638 (1980)
   (refusing to apply immunities for personal liability to Monell claims against


           2
              As I discuss more fully below, we must carefully avoid conflating the
   requirements for ultimate success on the merits and that which is necessary to confer
   standing. See Lujan v. Defs. of Wildlife, 504 U.S. 555, 561 (1992) (“At the pleading stage,
   general factual allegations of injury resulting from the defendant’s conduct may suffice” to
   confer standing.”)




                                               29
Case: 19-30702       Document: 00516041830         Page: 30   Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
   local governments because “there is no tradition of immunity for municipal
   corporations”).
          Accordingly, if Lefebure were challenging only the failure to prosecute
   her attacker, then her claim would be barred by Linda R.S. But if Lefebure
   instead, or additionally, challenges an unconstitutional and discriminatory
   pattern of conduct that contributed to her assault, she has standing to pursue
   those allegations.
                             II. Operative Complaint
          Though some of Lefebure’s allegations sound in failure to prosecute,
   her complaint does allege a failure to protect caused by Defendant
   D’Aquilla’s underenforcement of the law. We need not, as the majority
   suggests, recast Lefebure’s suit to reach this conclusion. Indeed, she
   expressly addressed the dividing line for these claims in a brief filed in the
   district court:
          Defendant mischaracterizes Plaintiff’s claims as asserting a
          right to have Boeker criminally prosecuted and/or convicted. .
          ..
          But, Plaintiff is not claiming a right to have Boeker prosecuted
          or convicted, she claims no more than what the Fifth Circuit
          has recognized for more than a decade, that where a law
          enforcement policy, practice, or custom provides less
          protection to victims of domestic violence, including rape and
          sexual assault, such a custom unconstitutionally violates the
          right to equal protection where discrimination against a specific
          class was a motivating factor and the plaintiff was injured by
          the policy, custom, or practice. Shipp v. McMahon, 234 F.3d
          907, 914 (5th Cir. 2000) . . . .
   The district court agreed that Lefebure’s allegations sounded in failure to
   protect, noting the “distinction” between the Shipp cases and failure-to-
   prosecute claims like Linda R.S. See Lefebure v. Boeker, 390 F. Supp. 3d 729,




                                         30
Case: 19-30702     Document: 00516041830            Page: 31   Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
   747–48 (M.D. La. 2019). After reviewing both lines of precedent, the court
   concluded that it “d[id] not view Plaintiff’s claim as one demanding the
   prosecution of her alleged attacker. Rather, Plaintiff’s claim is that the
   Defendants have an implied policy or custom to not properly investigat[e]
   claim[s] of sexual assault by women which violates their official duties to
   protect the public equally.” Id. at 747.
          And Lefebure’s operative complaint directly alleges how the failure of
   the district attorney’s office to protect women violated her equal protection
   rights. She alleges, for example, that:

       D’Aquilla has “a history of discriminating against women . . . [and
        has] failed to investigate or take seriously reports of sexual assault
          from women and generally treat[ed] these allegations with less priority
          than other crimes.”
       D’Aquilla’s office “does not have a policy requiring rape kits and sex-
        ual assault examinations to be picked up and reviewed or sent to the
          state crime lab for testing.”
       D’Aquilla “created a danger of an increased risk of harm to Plaintiff
          and other victims of sexual assault, which are disproportionately
          women, by failing to investigate sexual assault crimes, [and] by foster-
          ing an environment whereby perpetrators of sexual assault are allowed
          to prey on victims without fear of investigation.”
   Lefebure also alleges that her rapist “knew of Defendant D’Aquilla’s
   longstanding refusal to properly investigate sexual assault crimes against
   women” and that this emboldened him to rape her. These allegations—that
   the district attorney had a policy of not prosecuting sex crimes against women
   and that Lefebure’s rapist knew about the policy (a plausible allegation since
   he worked in law enforcement)—support a classic failure-to-protect claim.




                                             31
Case: 19-30702       Document: 00516041830             Page: 32      Date Filed: 10/05/2021




                                        No. 19-30702
                                      c/w No. 19-30989
           This conclusion is not premised on abstract or conjectural causation,
   and to the extent the majority relies on Linda R.S. to argue as such, I
   respectfully disagree. In Linda R.S., appellant “made no showing that her
   failure to secure support payments result[ed] from the nonenforcement, as
   to her child’s father” of the challenged law. 410 U.S. at 618. Under the Texas
   statute, even if the law was properly enforced, it would result in the child’s
   father being incarcerated, not actual payment of child support. Thus, the
   Supreme Court found only a speculative—not direct—relationship between
   the injury and the claim sought to be adjudicated.
           In contrast, Lefebure concretely alleges that Defendant D’Aquilla’s
   known failure to properly investigate sexual assault crimes against women led
   to her assault. Lefebure explains that after the attack, she saw for herself the
   allegedly discriminatory enforcement practices that allegedly led to her rape:
   the district attorney’s office did not pick up her rape kit for months and failed
   to present it to the grand jury; no one from the office spoke to her about the
   crime; and D’Aquilla failed to call relevant witnesses to testify before the
   grand jury.3 Lefebure’s injuries are, at minimum, “fairly . . . trace[able]” to
   Defendant D’Aquilla’s alleged failure to investigate. See Lujan v. Defs. of
   Wildlife, 504 U.S. 555, 560 (1992) (quoting Simon v. Eastern Ky. Welfare
   Rights Org., 426 U.S. 26, 41–42 (1976). Causation need only be “logical.”
   Linda R.S., 410 U.S. at 618. It appears, however, that the majority holds
   Lefebure to a higher standard.




           3
            As the majority points out, Lefebure’s pleadings also refer to her attacker “not
   be[ing] held accountable for his actions” and being “protect[ed] . . . from prosecution.”
   But these allegations can be read not to argue for Boeker’s prosecution but to illustrate
   D’Aquilla’s underenforcement of rape crimes. That is how the district court understood
   her claims. Lefebure, 390 F. Supp. 3d at 747.




                                              32
Case: 19-30702     Document: 00516041830            Page: 33   Date Filed: 10/05/2021




                                     No. 19-30702
                                   c/w No. 19-30989
          The bigger point is that even if some of Lefebure’s allegations are
   unviable failure-to-prosecute claims, the others I have noted describe a
   failure to protect. As the district court highlighted, Lefebure alleges a “long-
   standing” pattern of discrimination that played a role in her harm. Id. at 745–
   46. Lefebure has maintained from the beginning that the district attorney’s
   history of treating sexual assaults reported by women as less of a priority than
   other crimes “foster[ed] an environment whereby perpetrators of sexual
   assault [were] allowed to prey on victims,” including herself. She thus
   articulates a failure-to-protect injury that we have recognized for at least
   twenty years—and one that invokes the original concerns of the Equal
   Protection Clause.
                   III. Origins of the Equal Protection Clause
          Although courts first recognized failure-to-protect claims in the
   1980s, see Shipp, 234 F.3d at 912, the seeds of these claims were sown more
   than a century earlier. As its words indicate, the Equal Protection Clause
   recognizes a right to equal enforcement of the law that encompasses equal
   protection for crime victims. “‘Protection of the laws’ is, after all, a peculiar
   way to express a general freedom from discrimination,” David P.
   Currie, The Constitution in the Supreme Court: The
   First Hundred Years, 1789-1888, at 349 (1985), and the language
   reflects that “achieving equal protection against lawbreakers was at the core
   of the Clause’s objectives.” Lawrence Rosenthal, Policing and Equal
   Protection, 21 Yale L. & Pol’y Rev. 53, 70 (2003).
          As a leading criminal law scholar explained: “When the Fourteenth
   Amendment’s guarantee of the ‘equal protection of the laws’ was enacted,
   one of its chief goals was to ensure that criminal law meant one law alike for
   blacks and whites—that both ex-slaves and ex-slaveowners would be held to
   the same legal standards, and that crime victims among both groups received




                                          33
Case: 19-30702        Document: 00516041830               Page: 34        Date Filed: 10/05/2021




                                           No. 19-30702
                                        c/w No. 19-30989
   roughly the same measure of legal protection.” William J. Stuntz,
   The Collapse of American Criminal Justice 6 (2011). Judge
   Easterbrook succinctly described the Clause’s “original meaning”: “[I]f the
   police and prosecutors protect white citizens, they must protect black
   citizens too.” Del Marcelle v. Brown Cnty. Corp., 680 F.3d 887, 901 (7th Cir.
   2012) (en banc) (Easterbrook, C.J., concurring). Likewise, Professor Currie
   has observed that the equal protection was originally understood “to mean
   that the states must protect blacks to the same extent that they protect
   whites: by punishing those who do them injury.” Currie, supra, at 349.
           Congressional debates from the Fourteenth Amendment’s passage
   reveal this original understanding of equal protection. Congressman
   Thaddeus Stevens, co-chair of the Joint Committee on Reconstruction,
   noted that the Clause would ensure that “[w]hatever law protects the white
   man shall afford ‘equal’ protection to the black man. Whatever means of
   redress is afforded to one shall be afforded to all.” Cong. Globe, 39th
   Cong., 1st Sess. 2459 (1866). Another member of the Committee, Senator
   Jacob Howard, remarked that the Clause “gives the humblest, the poorest,
   the most despised of the race . . . the same protection before the law as it gives
   to the most powerful, the most wealthy, or the most haughty.” Id. at 2766.
   Failure-to-protect claims based on discriminatory enforcement of the law
   therefore touch on the original concern of equal protection.4
           This protection-centered understanding of the Clause has informed
   courts’ approaches to modern cases involving discriminatory police


           4
             The majority opines that any plaintiff could simply replead every failure-to-
   prosecute claim as a failure-to-protect claim. Maj. Op. at 21. This red herring conflates the
   requirements of plausibly alleging a claim and establishing a basis for standing. A failure-to-
   protect claim would still be subject to the standing requirements of injury, causation, and
   redressability. See Lujan, 504 U.S. at 560–61. And most failure-to-protect claims arise in
   the context of a protected category—a scenario that does not always apply.




                                                 34
Case: 19-30702     Document: 00516041830           Page: 35   Date Filed: 10/05/2021




                                    No. 19-30702
                                  c/w No. 19-30989
   practices. As one court put it, the “selective withdrawal of police protection,
   as when the Southern states during the Reconstruction era refused to give
   police protection to their black citizens, is the prototypical denial of equal
   protection.” Hilton v. City of Wheeling, 209 F.3d 1005, 1007 (7th Cir. 2000)
   (citing Slaughter–House Cases, 83 U.S. (16 Wall.) 36, 70 (1872); Currie,
   supra, at 349); see also Del Marcelle, 680 F.3d at 889 (Posner, J.) (describing
   “law enforcers who systematically withdraw protection from a group against
   which they are prejudiced” as “the original target of the equal protection
   clause”); Mody, 758 F. Supp. at 1028 (“An express or implied policy which
   permits or condones attacks upon members of a particular minority group is
   the very evil which the post-Civil War statutes sought to eradicate.”).
                                  IV. Conclusion
          Lefebure raises that prototypical equal protection claim, centered on
   the injuries she alleges resulted from a discriminatory failure to enforce the
   law when it comes to rape cases. A right to be free from discriminatory law
   enforcement policies that enable crime is distinct from an affirmative right to
   prosecution. As the injury Lefebure asserts is one caused by a policy of
   discrimination, it implicates the chief original concern of equal protection.
   This is an injury she has standing to vindicate.
          For these reasons, Lefebure has alleged the type of failure-to-protect
   claim that has long been cognizable. Such claims guard against the dangerous
   and discriminatory underenforcement of the law based on a victim’s status.
   Although it might be difficult for Lefebure to ultimately prove on the merits
   that the district attorney’s policy, custom, or practice played a role in her
   assault, she does have standing to pursue such a claim. Accordingly, I dissent.




                                         35